Citation Nr: 0618123	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  98-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for glaucoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 1997 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Little Rock, 
Arkansas,(hereinafter RO).  The case was remanded for 
additional development by the Board in May 2000, June 2003 
and May 2005.  The requested development has been completed 
to the extent possible, and this case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  Glaucuoma was not exhibited during service or for many 
years thereafter. 

2.  There is no competent evidence of record linking glaucoma 
to in-service symptomatology or pathology.  


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The Board notes that the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error)."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2003 and 
May 2005.  The originating agency specifically informed the 
veteran to submit any medical reports that he had, informed 
him of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional available pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  In this regard, there have 
been exhaustive efforts conducted to, as requested by the 
Board in its May 2005 remand, determine if there are any VA 
outpatient treatment records available for the period between 
the veteran's separation from service in June 1965 and the 
earliest reports of VA outpatient treatment that are of 
record, dated in 1997.  These efforts have included 
contacting the RO to specifically request any other medical 
files pertaining to the veteran, with a December 2005 reply 
from the RO indicating there were no additional medical 
records at that location.  

While the veteran's representative has found fault with the 
manner in which the search for additional VA outpatient 
treatment records has been conducted, review of the efforts 
undertaken in this regard reveals exhaustive and thorough 
attempts to obtain these records (See eg. September 12, 2005, 
December 7, 2005, and December 28, 2005, references to 
requests for VA outpatient treatment records), and there is 
no indication that another attempt to obtain additional VA 
outpatient treatment records, if they in fact existed at one 
point, would be fruitful.  Moreover, while the veteran's 
representative's contentions with respect to the import of 
"lost" records on the adjudication of the veteran's claim 
have been considered, it is not at all clear if there are 
pertinent VA outpatient treatment reports that have been 
"lost," as a response to a request by the RO for VA 
ophthalmology clinic records received in July 2000 was that 
the veteran had never had an ophthalmology appointment with 
VA.  However, if in fact some VA medical records were lost, 
the record otherwise reveals sufficient evidence, to include 
the complete service medical records and a "nexus" opinion 
from a VA physician addressing the question of whether the 
veteran has glaucoma as a result of service, to equitably 
adjudicate the claim on appeal.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant evidence of 
record will be briefly summarized.  The service medical 
records indicate the veteran entered service with defective 
vision (uncorrected to 20/70 and 20/40), and that the veteran 
wore glasses.  There is also reference in the service medical 
records to watering of the eyes, eye strain and 
conjunctivitis.  While the record reflects July and August 
2004 statements from persons stating that they served with 
the veteran indicating that they recalled that the veteran 
had glaucoma during service, the service medical records, to 
include the reports from the May 1965 separation examination, 
contain no evidence of this condition.   

After service, private clinical reports beginning in 1987 
reflect a diagnosis of glaucoma.  However, none of these 
reports contain a medical opinion or other clinical evidence 
linking glaucoma to service.  The only medical opinion 
addressing the issue of whether the veteran's glaucoma is 
related to service, completed by a VA physician in May 2003, 
was that this condition was not related to service.  
Significantly, the VA physician who rendered this opinion 
indicated that the claims file had been reviewed.  
Applying the pertinent legal criteria to the facts summarized 
above, the Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he has glaucoma that is related to service.  However, the 
veteran and the lay persons who submitted statements on his 
behalf asserting that he had glaucoma during service are not 
deemed competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  As 
such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record, principally the silent service medical records and 
the May 2003 medical opinion.  Therefore, the claim for 
service connection for glaucoma must be denied.  Gilbert, 1 
Vet. App. at 49.


ORDER

Entitlement to service connection for glaucoma is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


